On Application for Rehearing.
MONROE, J.
A rehearing is granted in this case because it appears that whether the plaintiff acquiesced in the judgment appealed from, after its rendition, is a matter in pais, concerning which plaintiff is entitled to introduce evidence. And, in order that this may be done, we are of opinion that the case should be remanded; the court being satisfied that the allegation of acquiescence, before judgment, is not sustained.
It is therefore adjudged and decreed that the case be remanded to the district court, with instructions to that tribunal to hear such evidence, legally admissible, on the subject of plaintiff’s alleged acquiescence, after judgment, as the litigants may think proper to offer.